PER CURIAM.
Affirmed based on the authority of Wylie v. Investment Management and Research Inc., 629 So.2d 898 (Fla. 4th DCA 1993) (en banc). We have considered the Eleventh Circuit’s opinion in Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Cohen, 62 F.3d 381 (11th Cir.1995), but find no inconsistency here as the trial court found that the Uniform Submission Agreements supplied clear evidence of the parties’ intent to arbitrate the timeliness issue.
STONE, C.J., and POLEN and PARIENTE, JJ., concur.